The plaintiff in error, hereinafter referred to as defendant, was convicted in the district court of Latimer county of manslaughter in the first degree, and was sentenced to serve a term of five years in the state penitentiary.
From the judgment of conviction the defendant appealed to this court. The appeal was perfected on March 26, 1930, by filing in this court petition in error with case-made attached. Since the appeal was taken and before final submission of the cause, said defendant departed this life as shown by statement of the attorney of record for defendant.
It appearing to the court by affidavit that the defendant, Damon Crouch, is dead, it is therefore considered, ordered, and adjudged that the case be abated, with directions to the trial court to enter its appropriate order to that effect.